DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US17/53453 filed 26 September 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional application 62/399,775 filed 26 September 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 26 March 2019 and 18 February 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The listing of references in the specification (filed 26 March 2019; e.g. [0068], [0072], [0073], [0075], etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Status of the Claims
Claims 1-27 are cancelled by the applicant. Claims 28-45 are new. Claims 28-45 are under examination. 
Claim Objections
Claim 45 is objected to because of the following informalities:  The claim is apparently missing the conjunction “wherein” following the comma and before the phrase “the antigen-binding domain”.  Appropriate correction is required.

Objections to the Specification
The disclosure is objected to because of the following informalities: The disclosure is in error in the sequential numbering of the paragraphs; on p. 31, beginning with the first paragraph [0100], sequential numbering should have continued and the first paragraph on p. 30 should be paragraph [00115] following the last paragraph on p. 30, [00114]. All subsequent paragraphs from p. 30 – p. 60 are in need of correction. This will also correct the subsequent numbering error beginning with paragraph [00115] on the bottom of p. 38.
Appropriate correction is required.
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code; see p. 16 [0067].
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required.
	


Claim Rejections - 35 USC § 112(d)
Claims 29 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 29 and 35 recite “wherein the inhibitor is specifically targeted to B cells.” Either this is an inherent property of (that naturally flows from) the inhibitor, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the inhibitor of the independent claims (28 and 34, respectively), then the instant claim fails to further limit the independent claim.
On its face, the broadest reasonable interpretation of claims 28 and 34 do not require the inhibitor to ‘specifically target B cells’. However, an inhibitor of PD-1 or TIM-3, for example, necessarily ‘specifically targets B cells’ as discussed in the following 103 rejections. Furthermore, the instant disclosure states that regulatory B cells (B regs) differentially express a specific set of coinhibitory molecules, including TIGIT, LA-3, PD-1, CTLA4, and TIM-3 [0004]. And thus an inhibitor of, e.g. PD-1, or TIM-3, is necessarily ‘specifically targets B cells’. 
Furthermore, in regard to the instant claim, it is noted that the "wherein the inhibitor is specifically targeted to B cells" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the inhibitor. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 is rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 41 recites the limitation "wherein the autoimmune or inflammatory disease or disorder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang (Zhang Y, et al. International Immunology. 2015 Oct 1;27(10):521-30).
Zhang teaches successes in early Phase I/II trials using anti-checkpoint inhibitor antibodies such as nivolumab or pidilizumab directed against PD-1 in the setting of Hodgkin’s and non-Hodgkin’s lymphomas that validate the therapeutic utility of reversing B cell-mediated immune suppression (Abstract). Zhang also teaches that PD-1 is expressed or upregulated in a subset of B cells (p. 526 ¶3). Thus, one of ordinary skill in the art would recognize and at once envisage that an anti-PD-1 inhibitor would be specifically targeted to that subset of B cells.  As trials cited by Zhang include those that were, for example, “highly effective, resulting in 87% overall response rate” (p.526 col 2 ¶1) and  involved administering the inhibitor to subjects in need thereof (p. 526 ¶3), and as Zhang clearly discusses the underpinning mechanisms for the effects of anti-PD-1 antibodies on immune cell activity and a need to further elucidate the role of specific B cells subsets and their immune inhibitory properties (whole document but especially p. 526 ¶3 – p. 527 final ¶), the prior art clearly anticipates, before the filing date of the instant application, the instant invention of claim 28, a method of reducing B-cell-mediated immunosuppression comprising administering a therapeutically effective amount of an inhibitor of PD-1 activity or expression in B cells to a subject in need thereof and the instant invention of claim 34, a method of treating a disease or disorder involving inappropriate immunosuppression, the method comprising administering a therapeutically effective amount of an inhibitor of PD-1 activity or expression in B cells to a subject in need thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Zhang—Ren—BITTER
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2015) as applied to claim 28 above, and further in view of Ren (Ren Z, et al. 2016 May 1;6(5):477-8) and BITTER (WO2016164731A2; PCT/US2016026655 filed on 8 April 2016).
	In regard to base claim 28, Zhang clearly anticipates, as discussed above, a method of reducing B-cell-mediated immunosuppression comprising administering a therapeutically 
In regard to claims 28 and 29, Zhang teaches, as cited above, that PD-1 is expressed or upregulated in a subset of B cells (p. 526 ¶3) and thus, one of ordinary skill in the art would recognize and at once envisage that, an anti-PD-1 inhibitor would be specifically targeted to that subset of B cells. Although the specific targeting of B cells expressing PD-1 by the inhibitor of PD-1 (an anti-PD-1 antibody) is implicit in Zhang’s teaching, Ren makes the teaching explicit.  Ren teaches upregulated expression of PD-1 on a subset of B cells (PD-1hi; Fig. 1B), and further teaches that inhibition of PD-1 plays a specific role in interrupting interaction PD-L1 on monocytes or macrophages with PD-1 on regulatory B cells (emphasis added; thus indicating that the inhibitor of PD-1, an anti-PD-1 antibody, is specifically targeted to regulatory B cells; instant claim 29) thus removing the suppressive effect of regulatory B cells on effector T cells (Fig. 1B; and p. 477 final ¶ – p. 478 ¶1).
	However, neither Zhang nor Ren teach an inhibitor that comprises a multispecific binding agent.
	In regard to claim 29, the specificity of targeting particular cells or cell lineages with antibodies (or antigen binding fragments) directed to cell surface antigens/markers, is known and taught in the art (as evidenced by Zhang and Ren, and also by BITTER, below). As Ren and Zhang also indicate the state of the art, that various immune cell lineages upregulate and downregulate specific cell surface markers during differentiation and in response to various immune signals. Thus specifically targeting (with an antibody or fragment) one type of cell over another relies on the level of surface expression of the antigen/marker and the specificity of the antibody (Ab) or antigen-binding domain of an Ab, as evidenced by Ren’s disclosure that anti-PD-1 antibodies (Abs) specifically target PD-1 expression on regulatory B cells as well as on a subset of T cells (e.g. PD-1+ effector T cells; Fig. 1).
	However, in regard to claims 30-32, it is apparent that the instant invention is directed to bispecific or multispecific binding agents that comprise 1) a moiety that binds (to) and inhibits the activity of an immune checkpoint inhibitor, namely, TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4 (claim 30), and that the moiety comprises an antigen-binding domain of an Ab specific  B-cell-specific cell surface markers or cell-surface polypeptide markers or receptors. And as Ren clearly teaches that a subset of B cells specifically express PD-1 as a cell surface marker, the nature of the bi/multispecific binding agent’s moieties that target or bind to an immune checkpoint inhibitor or other B-cell specific cell surface marker has a broad range of possibilities in regard to claims 30-32 and for conferring the identity of inhibitors specifically targeted to B cells in regard to claim 29. 
For instance, the instant disclosure on p. 30, [00112] recites:

Bispecific and multispecific polypeptide agents can comprise immunoglobulin variable domains that have different binding specificities. Such bispecific and multispecific polypeptide agents can comprise combinations of heavy and light chain domains. For example, a bispecific polypeptide agent can comprise a VH domain and a VL domain, which can be linked together in the form of an scFv (e.g., using a suitable linker such as Gly4Ser) that binds one target, i.e., TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4. A construct that includes, e.g., an scFv that binds TIGIT and an scFv that binds a B-cell specific receptor, is said to be bispecific for PD-1 and TIM-3 (emphasis added).

As the instant disclosure also teaches “the bispecific or multispecific polypeptide agent can comprise a first antigen-binding domain specific for TIGIT, that is fused directly to a second antigen-binding domain specific for TIM-3, that is fused directly to an antigen binding domain that binds serum albumin,” it is apparent that a bi/multispecific binding agent may comprise a first moiety and a second moiety that bind different immune checkpoint inhibitors (e.g. TIGIT and TIM-3, or PD-1, and TIM-3) and thus fulfill the limitation of a moiety that binds a B-cell-specific cell-surface polypeptide marker (e.g. such as PD-1, which is a cell-surface polypeptide marker specific for regulatory B cells, as according to Ren) that comprises an antigen-binding domain of an antibody that specifically binds a B-cell-specific cell surface marker, as well as fulfilling the limitation for a moiety that binds and inhibits the activity of TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4 that comprises an antigen-binding domain of an antibody that specifically 
	In this regard, and with respect to claims 30-32, BITTER teaches the use of engineered cells, e.g., T cells, to express a CAR molecule that binds CD19, in combination with a B-cell inhibitor (e.g., an antibody, e.g. a mono- or bispecific antibody, to a second B target) or a CAR-expressing cell, e.g. a CAR-expressing immune effector cell, that binds to the second B cell target, or a combination thereof) to treat the disorder associated with expression of CD19. BITTER also discloses a population of cells that comprise a single cell type that expresses a CAR having two or more B-cell antigen binding domains, e.g., is a bispecific CAR (p. 23 lns 29-30).  BITTER also discloses agents that can be co-administered to a subject with the CAR constructs that include agents that inhibit inhibitory molecules wherein inhibitory molecules include checkpoint inhibitors such as TIGIT, PD-1, TIM-3, LAG-3 and CTLA-4 (p. 299 lns 7-13) alone or in combination with other inhibitors of checkpoint inhibitors (p. 15 lns 8-9). BITTER specifies embodiments including administering a PD-1 inhibitor in response to elevated PD-1 levels, administering a LAG-3 inhibitor in response to elevated LAG-3 levels, or administering a TIM-3 inhibitor in response to elevated TIM-3 levels (p. 15, lns 15-17). BITTER provides the rational for co-administration of such inhibitors, stating (p. 522 ln 31 – p. 523 ln 7).
[R]esults indicate that patients that do not respond to CAR therapy exhibit increased expression of immune checkpoint inhibitors (e.g., PD-1, LAG-3, and TIM-3) compared to patients that respond or partially respond to CAR therapy. Thus, these results show that agents that inhibit or decrease expression of immune checkpoint inhibitors, e.g., PD-1, LAG-3, or TIM-3, may be useful for administration to patients receiving CAR therapy to prevent immune suppression through immune checkpoint pathways (e.g., mediated by PD-1, LAG-3, or TIM-3), thereby increasing the efficacy of the CAR-expressing cells.

In regard to the type of inhibitors of checkpoint inhibitors (e.g. TIGIT, PD-1, TIM-3, LAG-3, CTLA-4, etc.) that BITTER has in view, BITTER teaches that PD-1 is an immune inhibitor expressed on activate B cells and that immune suppression can be reversed by inhibiting the local interaction of PD-1 with PD-L1 (p. 301 lns 15-21.) BITTER recites a variety of antibody or 
BITTER similarly discloses combinations of inhibitors of TIM-3 (p. 303 ln 34 – p.304 ln 29) and LAG-3 (p. 306 lns 5-34) in combination with CD19 CAR administration and cites the exact same kinds of inhibitors, referencing SABATOS-PEYTON (US20150218274A1 Publ. 2015-08-06) in regard to TIM-3 (p. 304 lns 15-16) and TRIEBEL (US20150259420A1 Publ. 2015-09-17) in regard to LAG-3 (p. 306 lns 15-16), respectively, in regard to bispecific or bivalent antibody or single chain (scFv) inhibitors binding to TIM-3 (SABATOS-PEYTON [0079]) and LAG-3 (TRIEBEL [0110]). 
In regard to bispecific antibody molecules BITTTER teaches that a bispecific antibody molecule can be, e.g. administered alone or as a portion of a CAR and can comprise scFVs (p.62 lns 7-16; and p. 92 lns 5-25).
In regard to specific examples of bispecific CAR constructs, BITTER discloses a broad genus, e.g. a cell that comprises a CAR that comprises both a CD19 antigen-binding domain and an antigen-binding domain directed to a second antigen, e.g. a bispecific antibody (p. 32 ln 5-7). BITTER provides examples of cell surface markers that may act as ligands for the antigen binding domain in a CAR of the invention include those associated with viral, bacterial and parasitic infections, autoimmune disease and cancer cells (p. 168 lns 19-21).
	Thus, in regard to claims 30-32, BITTER (and internal references incorporated by reference and cited above) clearly teaches 1) bispecific antibodies (that are multispecific binding agents, BITTER p. 92 lns 5-12) that are directed to inhibition of checkpoint inhibitors such as TIGIT, TIM-3, LAG-3, PD-1 and CTLA-4 and co-administration of these inhibitors and 2) bispecific antibodies (including scFVs) that include bispecific CAR constructs. And BITTER clearly teaches co-administration of inhibitors of checkpoint inhibitors and bispecific CAR constructs targeting second B cell antigens and administered with or without additional B cell inhibitors (e.g. the method further comprises administering to the patient a B-cell inhibitor for which the 
	Zhang and Ren clearly teach and/or obviate administering a PD-1 inhibitor as linked to effective therapeutic treatment in subjects in need of reducing B cell-mediated immunosuppression and that a subset of B cells are PD-1hi that is they express PD-1 at higher levels than other cells and are thus specifically targeted by and/or susceptible to PD-1 inhibitors.  
It would have been prima facie obvious for the ordinary artisan to generate, for instance, a bispecific anti-CD19 anti-PD-1 CAR construct as contemplated, taught, and/or suggested by BITTER for applications for treating a disease associated with expression of CD19 such as Hodgkin or non-Hodgkin lymphoma (specified by both Zhang and BITTER [p. 18 ln 15 – p. 19 ln 8]) and/or reversing B cell-mediated immune suppression in a subject who was non-respondent to CAR therapy (as taught by BITTER) or who had malignant B cells with a PD-1hi surface expression as taught by Zhang and Ren. A practitioner would have a reasonable expectation of success as BITTER, and references incorporated by references as cited above, clearly teaches bispecific CARs and multispecific binding agents comprising antibodies and/or antibody fragments binding to immune checkpoint inhibitors and/or B cell surface antigens/markers, including CD19. The elements and methodologies were known in the art before the effective filing date of the instant application, and Zhang and Ren and BITTER all point to therapeutic effects of inhibition of PD-1 and the need for therapies targeting malignant and/or regulatory B cells, especially as Zhang and Ren point out, in order to reverse B cell mediated immunosuppression.
Therefore, the instant invention would have been prima facie obvious, before the filing date of the instant application to one of ordinary skill in the art, in view of the teachings of Zhang, Ren and BITTER.
	In regard to the alternative limitations recited in claim 33, BITTER teaches novel antigen binding domains and CAR molecules directed to CD20 and CD22, and uses, e.g., as monotherapies or in combination therapies (p. 2 lns 25-32) and co-administration of inhibitors . 

Claims 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2015) as applied to claim 34 above, and further in view of Ren (Ren Z, et al. 2016 May 1;6(5):477-8) and BITTER (WO2016164731A2; PCT/US2016026655 filed on 8 April 2016).
	In regard to base claim 34, Zhang clearly anticipates, as discussed above, a method of reducing B-cell-mediated immunosuppression comprising administering a therapeutically effective amount of an inhibitor of PD-1 activity or expression in B cells to a subject in need thereof.
In regard to claims 34 and 35, Zhang teaches, as cited above, that PD-1 is expressed or upregulated in a subset of B cells (p. 526 ¶3) and thus, one of ordinary skill in the art would recognize and at once envisage that, an anti-PD-1 inhibitor would be specifically targeted to that subset of B cells. Although the specific targeting of B cells expressing PD-1 by the inhibitor of PD-1 (an anti-PD-1 antibody) is implicit in Zhang’s teaching, Ren makes the teaching explicit.  Ren teaches upregulated expression of PD-1 on a subset of B cells (PD-1hi; Fig. 1B), and further teaches that inhibition of PD-1 plays a specific role in interrupting interaction PD-L1 on monocytes or macrophages with PD-1 on regulatory B cells (emphasis added; thus indicating that the inhibitor of PD-1, an anti-PD-1 antibody, is specifically targeted to regulatory B cells; instant claim 29) thus removing the suppressive effect of regulatory B cells on effector T cells (Fig. 1B; and p. 477 final ¶ – p. 478 ¶1).

	In regard to claim 35, the specificity of targeting particular cells or cell lineages with antibodies (or antigen binding fragments) directed to cell surface antigens/markers, is known and taught in the art (as evidenced by Zhang and Ren, and also by BITTER, below). As Ren and Zhang also indicate the state of the art, that various immune cell lineages upregulate and downregulate specific cell surface markers during differentiation and in response to various immune signals. Thus specifically targeting (with an antibody or fragment) one type of cell over another relies on the level of surface expression of the antigen/marker and the specificity of the antibody (Ab) or antigen-binding domain of an Ab, as evidenced by Ren’s disclosure that anti-PD-1 antibodies (Abs) specifically target PD-1 expression on regulatory B cells as well as on a subset of T cells (e.g. PD-1+ effector T cells; Fig. 1).
	However, in regard to claims 36-38, it is apparent that the instant invention is directed to bispecific or multispecific binding agents that comprise 1) a moiety that binds (to) and inhibits the activity of an immune checkpoint inhibitor, namely, TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4 (claim 36), and that the moiety comprises an antigen-binding domain of an Ab specific to the immune checkpoint inhibitor (claim 37) and that the bi/multispecific binding agent further comprises a moiety that binds a B-cell-specific cell-surface polypeptide marker or a B-cell-specific cell surface marker (claims 36 and 38), or a B-cell specific receptor (receptors being cell surface proteins/markers; see Specification [00112] p. 30 and p. 32 [0105]). The Specification offers examples but does not generally specify clearly or succinctly which types of cell surface markers comprise B-cell-specific cell surface markers or cell-surface polypeptide markers or receptors. And as Ren clearly teaches that a subset of B cells specifically express PD-1 as a cell surface marker, the nature of the bi/multispecific binding agent’s moieties that target or bind to an immune checkpoint inhibitor or other B-cell specific cell surface marker has a broad range of possibilities in regard to claims 30-32 and for conferring the identity of inhibitors specifically targeted to B cells in regard to claim 29. 
For instance, the instant disclosure on p. 30, [00112] recites:
Bispecific and multispecific polypeptide agents can comprise immunoglobulin variable domains that have different binding specificities. Such bispecific and multispecific an scFv that binds TIGIT and an scFv that binds a B-cell specific receptor, is said to be bispecific for PD-1 and TIM-3 (emphasis added).

As the instant disclosure also teaches “the bispecific or multispecific polypeptide agent can comprise a first antigen-binding domain specific for TIGIT, that is fused directly to a second antigen-binding domain specific for TIM-3, that is fused directly to an antigen binding domain that binds serum albumin,” it is apparent that a bi/multispecific binding agent may comprise a first moiety and a second moiety that bind different immune checkpoint inhibitors (e.g. TIGIT and TIM-3, or PD-1, and TIM-3) and thus fulfill the limitation of a moiety that binds a B-cell-specific cell-surface polypeptide marker (e.g. such as PD-1, which is a cell-surface polypeptide marker specific for regulatory B cells, as according to Ren) that comprises an antigen-binding domain of an antibody that specifically binds a B-cell-specific cell surface marker, as well as fulfilling the limitation for a moiety that binds and inhibits the activity of TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4 that comprises an antigen-binding domain of an antibody that specifically binds TIGIT, PD-1, TIM-3, LAG-3, or CTLA-4, respectively. In other words, in the absence of a clear teaching in the specification and in consideration of the teaching of the prior art, it seems that a bi/multispecific binding agent that is bispecific, for example, for PD-1 and TIM-3 would meet the limitations of claims 30-32 and be specifically targeted to B cells (as per claim 35).
	In this regard, and with respect to claims 36-38, BITTER teaches the use of engineered cells, e.g., T cells, to express a CAR molecule that binds CD19, in combination with a B-cell inhibitor (e.g., an antibody, e.g. a mono- or bispecific antibody, to a second B target) or a CAR-expressing cell, e.g. a CAR-expressing immune effector cell, that binds to the second B cell target, or a combination thereof) to treat the disorder associated with expression of CD19. BITTER also discloses a population of cells that comprise a single cell type that expresses a CAR having two or more B-cell antigen binding domains, e.g., is a bispecific CAR (p. 23 lns 29-30).  BITTER also discloses agents that can be co-administered to a subject with the CAR constructs that include agents that inhibit inhibitory molecules wherein inhibitory molecules include checkpoint inhibitors such as TIGIT, PD-1, TIM-3, LAG-3 and CTLA-4 (p. 299 lns 7-13) alone or in combination with other inhibitors of checkpoint inhibitors (p. 15 lns 8-9). BITTER specifies embodiments including administering a PD-1 inhibitor in response to elevated PD-1 levels, administering a LAG-3 inhibitor in response to elevated LAG-3 levels, or administering a TIM-3 inhibitor in response to elevated TIM-3 levels (p. 15, lns 15-17). BITTER provides the rational for co-administration of such inhibitors, stating (p. 522 ln 31 – p. 523 ln 7).
[R]esults indicate that patients that do not respond to CAR therapy exhibit increased expression of immune checkpoint inhibitors (e.g., PD-1, LAG-3, and TIM-3) compared to patients that respond or partially respond to CAR therapy. Thus, these results show that agents that inhibit or decrease expression of immune checkpoint inhibitors, e.g., PD-1, LAG-3, or TIM-3, may be useful for administration to patients receiving CAR therapy to prevent immune suppression through immune checkpoint pathways (e.g., mediated by PD-1, LAG-3, or TIM-3), thereby increasing the efficacy of the CAR-expressing cells.

In regard to the type of inhibitors of checkpoint inhibitors (e.g. TIGIT, PD-1, TIM-3, LAG-3, CTLA-4, etc.) that BITTER has in view, BITTER teaches that PD-1 is an immune inhibitor expressed on activate B cells and that immune suppression can be reversed by inhibiting the local interaction of PD-1 with PD-L1 (p. 301 lns 15-21.) BITTER recites a variety of antibody or antibody fragments and other inhibitors for PD-1 for use in combination with a CD19 CAR (p. 301 ln 24 – p. 303 ln 24; and p. 307 lns 31-33) and includes those described in FREEMAN US20150210769A1 Publ. 2015-07-30 in regard to PD-1 antibody or fragments (p. 303 lns 10-11). FRREEMAN clearly discloses bispecific or bivalent antibody or single chain (scFv) inhibitors binding to PD-1 [0120].
BITTER similarly discloses combinations of inhibitors of TIM-3 (p. 303 ln 34 – p.304 ln 29) and LAG-3 (p. 306 lns 5-34) in combination with CD19 CAR administration and cites the exact same kinds of inhibitors, referencing SABATOS-PEYTON (US20150218274A1 Publ. 2015-08-06) in regard to TIM-3 (p. 304 lns 15-16) and TRIEBEL (US20150259420A1 Publ. 2015-09-17) in regard to LAG-3 (p. 306 lns 15-16), respectively, in regard to bispecific or bivalent antibody or single chain (scFv) inhibitors binding to TIM-3 (SABATOS-PEYTON [0079]) and LAG-3 (TRIEBEL [0110]). 

In regard to specific examples of bispecific CAR constructs, BITTER discloses a broad genus, e.g. a cell that comprises a CAR that comprises both a CD19 antigen-binding domain and an antigen-binding domain directed to a second antigen, e.g. a bispecific antibody (p. 32 ln 5-7). BITTER provides examples of cell surface markers that may act as ligands for the antigen binding domain in a CAR of the invention include those associated with viral, bacterial and parasitic infections, autoimmune disease and cancer cells (p. 168 lns 19-21).
	Thus, in regard to claims 36-38, BITTER (and internal references incorporated by reference and cited above) clearly teaches 1) bispecific antibodies (that are multispecific binding agents, BITTER p. 92 lns 5-12) that are directed to inhibition of checkpoint inhibitors such as TIGIT, TIM-3, LAG-3, PD-1 and CTLA-4 and co-administration of these inhibitors and 2) bispecific antibodies (including scFVs) that include bispecific CAR constructs. And BITTER clearly teaches co-administration of inhibitors of checkpoint inhibitors and bispecific CAR constructs targeting second B cell antigens and administered with or without additional B cell inhibitors (e.g. the method further comprises administering to the patient a B-cell inhibitor for which the cancer cell is positive (p. 36 lns 26-28). Furthermore, BITTER provides a rationale (discussed above) for combining the inhibitor(s) of PD-1, TIM-3, LAG-3, TIGIT, and/or CTLA-4 in combination with bispecific CD19 CAR constructs in non-responsive subjects. 
	Zhang and Ren clearly teach and/or obviate administering a PD-1 inhibitor as linked to effective therapeutic treatment in subjects in need of reducing B cell-mediated immunosuppression and that a subset of B cells are PD-1hi that is they express PD-1 at higher levels than other cells and are thus specifically targeted by and/or susceptible to PD-1 inhibitors.  
It would have been prima facie obvious for the ordinary artisan to generate, for instance, a bispecific anti-CD19 anti-PD-1 CAR construct as contemplated, taught, and/or suggested by BITTER for applications for treating a disease associated with expression of CD19 such as Hodgkin or non-Hodgkin lymphoma (specified by both Zhang and BITTER [p. 18 ln 15 – hi surface expression as taught by Zhang and Ren. A practitioner would have a reasonable expectation of success as BITTER, and references incorporated by references as cited above, clearly teaches bispecific CARs and multispecific binding agents comprising antibodies and/or antibody fragments binding to immune checkpoint inhibitors and/or B cell surface antigens/markers, including CD19. The elements and methodologies were known in the art before the effective filing date of the instant application, and Zhang and Ren and BITTER all point to therapeutic effects of inhibition of PD-1 and the need for therapies targeting malignant and/or regulatory B cells, especially as Zhang and Ren point out, in order to reverse B cell mediated immunosuppression.
Therefore, the instant invention would have been prima facie obvious, before the filing date of the instant application to one of ordinary skill in the art, in view of the teachings of Zhang, Ren and BITTER.
	In regard to the further limitations of claim 39, BITTER teaches novel antigen binding domains and CAR molecules directed to CD20 and CD22, and uses, e.g., as monotherapies or in combination therapies (p. 2 lns 25-32) and co-administration of inhibitors to checkpoint inhibitors in combination with CD19 CAR and B cell inhibitor (p. 15 lns 6-22). BITTER also discloses bispecific CAR constructs that combine anti-CD19 scFV with other anti-CD scFVs: such as CD3 (p. 545 lns 13-14); CD22 (for example, Fig. 14; p. 26 ln 8 – p. 27 ln 6; p. 47 lns 14-15; and p. 62 lns 18-29) and CD20 (p. 25 ln 9 – p. 26 ln 7). BITTER not only teaches CD19 bispecific CARs but also CD20 bispecific CARs and bispecific antibodies, or fragments thereof (citations above and p. 42 lns 28-31) and CD22 bispecific CARs and bispecific antibodies, or fragments thereof (citations above and p. 46 ln 32 – p. 47 ln 5). And Zhang and Ren highlight the significance of CD19, CD20, and/or CD22 in related disease/studies (see Zhang p. 527 final ¶; see Ren p. 478 ¶2).
	In regard to the further limitation of claim 40, BITTER teaches CD19 CAR compositions, optionally in combination with a B-cell inhibitor, and their use in medicaments or methods for treating, among other diseases, cancer or any malignancy involving cells or tissues which 
In regard to the further limitation of claim 41, BITTER teaches CD19 CAR compositions, optionally in combination with a B-cell inhibitor, and their use in medicaments or methods for treating, among other diseases, autoimmune diseases involving cells or tissues which express CD19 (p. 119 lns 18-21; p. 255 lns 29-31) (e.g., lupus) and inflammatory disorders (allergy and asthma) (p. 97 ln 12-14; p. 255 lns 29-31). BITTER discloses treatments targeting lupus and SLE demonstrating that the two are often used interchangeably since SLE is the most common form of the disease, thus “lupus” would be at once envisaged to include SLE to a practitioner. BITTER also teaches that non-cancer related indications associated with expression of CD20 or CD22 may also be included, including, but are not limited to, e.g., autoimmune disease, (e.g., lupus, rheumatoid arthritis, multiple sclerosis (p. 260 lns 5-8).

BITTER
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over BITTER (WO2016164731A2; PCT/US2016026655 filed on 8 April 2016).
BITTER teaches the use of engineered cells, e.g., T cells, to express a CAR molecule that binds CD19, in combination with a B-cell inhibitor (e.g., an antibody, e.g. a bispecific antibody, to a second B target) or a CAR-expressing cell, e.g. a CAR-expressing immune effector cell, that binds to the second B cell target, or a combination thereof) to treat a disorder associated with expression of CD19. BITTER also discloses a population of cells that comprise a single cell type that expresses a CAR having two or more B-cell antigen binding domains, e.g., a bispecific CAR (p. 23 lns 29-30).  BITTER also discloses agents that can be co-administered to a subject with the CAR constructs that include agents that inhibit inhibitory molecules wherein inhibitory molecules include checkpoint inhibitors such as TIGIT, PD-1, TIM-3, LAG-3 and CTLA-4 (p. 299 lns 7-13) alone or in combination with other inhibitors of checkpoint inhibitors (p. 15 lns 8-9). 
BITTER specifies embodiments including administering a PD-1 inhibitor in response to elevated PD-1 levels, administering a LAG-3 inhibitor in response to elevated LAG-3 levels, or administering a TIM-3 inhibitor in response to elevated TIM-3 levels (p. 15, lns 15-17). BITTER provides the rational for co-administration of such inhibitors, stating (p. 522 ln 31 – p. 523 ln 7).
[R]esults indicate that patients that do not respond to CAR therapy exhibit increased expression of immune checkpoint inhibitors (e.g., PD-1, LAG-3, and TIM-3) compared to patients that respond or partially respond to CAR therapy. Thus, these results show that agents that inhibit or decrease expression of immune checkpoint inhibitors, e.g., PD-1, LAG-3, or TIM-3, may be useful for administration to patients receiving CAR therapy to prevent immune suppression through immune checkpoint pathways (e.g., mediated by PD-1, LAG-3, or TIM-3), thereby increasing the efficacy of the CAR-expressing cells.

In regard to the type of inhibitors of checkpoint inhibitors (e.g. TIGIT, PD-1, TIM-3, LAG-3, CTLA-4, etc.) that BITTER has in view, BITTER teaches that PD-1 is an immune inhibitor expressed on activate B and T cells and that immune suppression can be reversed by inhibiting the local interaction of PD-1 with PD-L1 (p. 301 lns 15-21). BITTER recites a variety of antibody or antibody fragments and other inhibitors for PD-1 for use in combination with a CD19 CAR (p. 301 ln 24 – p. 303 ln 24; and p. 307 lns 31-33) including those described in FREEMAN US20150210769A1 Publ. 2015-07-30 (p. 303 lns 10-11). FREEMAN clearly discloses bispecific or bivalent antibody or single chain (scFv) inhibitors binding to PD-1 [0120].
BITTER similarly discloses combinations of inhibitors of TIM-3 (p. 303 ln 34 – p.304 ln 29) and LAG-3 (p. 306 lns 5-34) in combination with CD19 CAR administration and cites the exact 
In regard to bispecific antibody molecules BITTTER teaches that a bispecific antibody molecule can be, e.g. administered alone or as a portion of a CAR and can comprise scFVs (p.62 lns 7-16; and p. 92 lns 5-25).
In regard to specific examples of bispecific CAR constructs, BITTER discloses a broad genus, e.g. a cell that comprises a CAR that comprises both a CD19 antigen-binding domain and an antigen-binding domain directed to a second antigen, e.g. a bispecific antibody (p. 32 ln 5-7). BITTER provides examples of cell surface markers that may act as ligands for the antigen binding domain in a CAR of the invention including those associated with viral, bacterial and parasitic infections, autoimmune disease, and cancer cells (p. 168 lns 19-21).
	Thus, in regard to claims 42, BITTER (and internal references incorporated by reference and cited above) clearly teaches 1) bispecific antibodies (that are multispecific binding agents, BITTER p. 92 lns 5-12) that are directed to inhibition of checkpoint inhibitors such as TIGIT, TIM-3, LAG-3, PD-1 and CTLA-4 and co-administration of these inhibitors and 2) bispecific antibodies (including scFVs) that include bispecific CAR constructs, specifically, but not limited to, CD19. And BITTER clearly teaches co-administration of inhibitors of checkpoint inhibitors and bispecific CAR constructs targeting second B cell antigens and administered with or without additional B cell inhibitors (e.g. the method further comprises administering to the patient a B-cell inhibitor for which the cancer cell is positive (p. 36 lns 26-28). Furthermore, BITTER provides a rationale (discussed above) for combining the inhibitor(s) of PD-1, TIM-3, LAG-3, TIGIT, and/or CTLA-4 in combination with bispecific CD19 CAR constructs in non-responsive subjects. 
	Thus, it would have been prima facie obvious for the ordinary artisan to generate, for instance, a bispecific anti-CD19 anti-PD-1 CAR construct as contemplated, taught, and/or suggested by BITTER for applications for treating a disease associated with expression of CD19 wherein PD-1 was the cancer-associated antigen (for example, in lymphoma such as DLBCL; p. 302 lns 20-21) and was upregulated on activated B cells, and wherein, for instance, the practitioner desired PD-1 inhibition in order to reverse immune suppression by inhibiting the local interaction(s) of PD-1 with PD-L1.
In regard to the further limitation of claim 43, BITTER teaches, in references by incorporation (cited above), that the moiety that binds and inhibits the activity of the B-cell regulator (e.g. PD-1, TIM-3 and /or LAG-3) comprises an antigen-binding domain of an antibody that specifically binds the B-cell regulator (see for PD-1 FREEMAN [0120]; for TMI-3 SABATOS-PEYTON [0079]; for LAG-3 TRIEBEL [0110]). See also BITTER pp. 303-30
In regard to the further limitation of claim 44, BITTER teaches that the moiety that binds a B-cell-specific cell-surface polypeptide marker comprises an antigen-binding domain of an antibody that specifically binds a B-cell-specific cell surface marker (see, for example, p. 141 lns 33-35; p. 142 lns 5-6; ).
In regard to the further limitation of claim 45, BITTER’s internal references by incorporation each teach antigen binding domains specific for PD-1, TIM-3, and LAG-3 that comprise an scFv or nanobody (PD-1 FREEMAN [0120] and [0266]; TMI-3 SABATOS-PEYTON 

Prior Art Made of Record
BITTER references TRIEBEL (US20150259420A1; Publ. 2015-09-17) in regard to LAG-3 antibody or fragments: TRIEBEL teaches [0110] that the anti-LAG-3 antibody molecule is a full antibody or fragment thereof (e.g., a Fab, F(ab′)2, Fv, or a single chain Fv fragment (scFv)). In certain embodiments, the anti-LAG-3 antibody molecule is a monoclonal antibody or an antibody with single specificity. The anti-LAG-3 antibody molecule can include an antigen-binding fragment (e.g., a Fab, F(ab′)2, Fv, a single chain Fv fragment, a single domain antibody, a diabody (dAb), a bivalent or bispecific antibody or fragment thereof, a single domain variant thereof, or a camelid antibody); or [0247] a nanobody.
BITTER references SABATOS-PEYTON (US20150218274A1; Publ. 2015-08-06) in regard to TIM-3 antibody or fragments: SABATOS-PEYTON teaches [0079] that the anti-TIM-3 antibody molecule is a full antibody or fragment thereof (e.g., a Fab, F(ab′)2, Fv, or a single chain Fv fragment (scFv)). In certain embodiments, the anti-TIM-3 antibody molecule is a monoclonal antibody or an antibody with single specificity. The anti-TIM-3 antibody molecule can include an antigen-binding fragment (e.g., a Fab, F(ab′)2, Fv, a single chain Fv fragment, a single domain antibody, a diabody (dAb), a bivalent or bispecific antibody or fragment thereof, a single domain variant thereof, or a camelid antibody); or [0254] nanobody.
BITTER references FREEMAN (US20150210769A1; Publ. 2015-07-30) in regard to PD-1 antibody or fragments: FREEMAN teaches [0120] that the anti-PD-1 antibody molecule is a full antibody or fragment thereof (e.g., a Fab, F(ab′)2, Fv, or a single chain Fv fragment (scFv)). In certain embodiments, the anti-PD-1 antibody molecule is a monoclonal antibody or an antibody with single specificity. The anti-PD-1 antibody molecule can include an antigen-binding fragment (e.g., a Fab, F(ab′)2, Fv, a single chain Fv fragment, a single domain antibody, a diabody (dAb), a bivalent antibody, or bispecific antibody or fragment thereof, a single domain variant thereof, or a camelid antibody); or [0266] a nanobody.

Conclusion
s 28-45 are rejected. Claim 45 is objected to. No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633